239 S.W.3d 139 (2007)
Michelle CHEW, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88862.
Missouri Court of Appeals, Eastern District, Division Two.
November 20, 2007.
Maleaner Ryna Harvey, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Michelle J. Chew ("Movant") appeals from a judgment in the Franklin County Circuit Court denying her Rule 29.15 motion for post conviction relief after an evidentiary hearing.
Movant claims two points on appeal. First Movant contends that the motion court erred in denying her motion because her trial counsel was ineffective for failing to adequately advise her that she had an ultimate right to testify in her own defense. Secondly, Movant claims that her trial counsel was ineffective for failing to call her boyfriend as a witness. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).